Citation Nr: 0812259	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including hypertension with coronary artery disease. 

2.  Entitlement to service connection for left pectoral 
muscle disability. 

3.  Entitlement to service connection for arthritis of the 
arms and neck. 

4.  Entitlement to service connection for low back 
disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from May 1973 to December 1975 
with 19 years of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 2003 and September 2004 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran contends that he has hypertension with coronary 
artery disease secondary to service-connected diabetes 
mellitus.  While the veteran was afforded an examination in 
September 2004, the report did not address the etiology of 
his hypertension with coronary artery disease.  On remand, he 
should be afforded an examination to determine if he 
currently has hypertension with coronary artery disease 
related to service-connected diabetes mellitus.  The Board 
notes that when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The examiner should, 
thus, also address whether the veteran's hypertension with 
coronary artery disease permanently worsened or was 
aggravated as a result of his service-connected diabetes 
mellitus.
   
Also, in an April 2004 correspondence, the veteran disagreed 
with the July 2003 decision denying service connection for 
left pectoral muscle disability, arthritis of the arms and 
neck, and low back disability.  (The veteran also expressed 
disagreement with the decision denying service connection for 
diabetes mellitus; however, in July 2004 the RO subsequently 
granted service connection and as this represents a full 
grant of the matter that issue is no longer on appeal).  The 
RO has not issued the veteran a statement of the case (SOC) 
that addresses these issues, therefore a remand is necessary 
to correct this procedural deficiency.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2007), 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
cardiology examination to determine the 
nature and etiology of any 
cardiovascular disease, including 
hypertension with coronary artery 
disease.  The claims file and a copy of 
this Remand must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed in conjunction with the 
examination.  
    
For any cardiovascular disease found, 
the examiner should opine whether there 
is a 50 percent probability or greater 
that it is related to service-connected 
diabetes mellitus.  He/she should also 
address whether service-connected 
diabetes mellitus aggravated, 
contributed to, or accelerated 
hypertension with coronary artery 
disease.  The examiner must state to 
what extent, in terms of a percentage, 
did it so contribute, as compared to 
the natural progress of the condition.  
The examiner should provide the 
rationale for the opinion provided.  If 
the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.  

2.	The RO should readjudicate the issue of 
service connection for hypertension 
with coronary artery disease, including 
as secondary to service-connected 
diabetes mellitus and Agent Orange 
exposure.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

3.	The RO should issue an SOC pertaining 
to the issues of entitlement to service 
connection for left pectoral muscle 
disability, arthritis of the arms and 
neck, and low back disability.  The 
veteran is hereby notified that, 
following the receipt of the SOC 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



